                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )                   4:18CR3149
                                           )
              v.                           )
                                           )
DONALD JAMES COX JR.,                      )                     ORDER
                                           )
                     Defendant.            )
                                           )

       IT IS ORDERED that:

      (1)    The defendant’s unopposed motion to extend time allowed to surrender to
the Bureau of Prisons (filing no. 62) is granted.

      (2)    The defendant’s commitment date to the Federal Bureau of Prisons is hereby
continued to Friday, February 7, 2020, at or before 2:00 p.m.

       (3)   Copies of this order shall be provided to counsel of record, the Probation
Office, and the United States Marshal. The United States Marshal shall provide the
Bureau of Prisons with a copy of this memorandum and order.

      (4)     If the Bureau of Prisons selects a different self-surrender date than the one
ordered in paragraph 2 above, the Bureau of Prisons shall not select a date any earlier than
February 7, 2020. And, the United States Marshals Service shall notify the defendant,
counsel of record, and the Probation Office of the new date selected by the Bureau of
Prisons.

       DATED this 25th day of October, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
